--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
WORLDS.COM, INC.


2007 Stock Option Plan


1.     Purpose. The purpose of this 2007 Stock Option Plan (the “Plan”) is to
aid Worlds.com, Inc., a New Jersey corporation (the “Company”), in attracting,
retaining, motivating and rewarding employees (including executive officers and
employee directors) and non-employee directors and consultants who provide
substantial services to the Company or its subsidiaries or affiliates, to
provide for equitable and competitive compensation opportunities, to recognize
individual contributions and reward achievement of Company goals, and promote
the creation of long-term value for stockholders by closely aligning the
interests of Participants with those of stockholders.  The Plan authorizes
stock-based incentives for Participants.


2.     Definitions. In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:
 
 
 
(a) “Award” means an Incentive Stock Option, together with any related right or
interest, granted to a Participant under the Plan.
 
 
 
(b) “Beneficiary” means the legal representatives of the Participant’s estate
entitled by will or the laws of descent and distribution to receive the benefits
under a Participant’s Award upon a Participant’s death, provided that, if and to
the extent authorized by the Committee, a Participant may be permitted to
designate a Beneficiary, in which case the “Beneficiary” instead will be the
person, persons, trust or trusts (if any are then surviving) which have been
designated by the Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Participant’s Award upon such Participant’s death, provided such person, if an
individual, is such Participant’s parent, grand-parent, parent-in-law, child,
sibling, grandchild or other lineal descendant or the current spouse of each of
the foregoing, and if an entity, is a family partnership or a trust or estate of
which the primary beneficiary is the Participant or any of the aforementioned
individuals. Unless otherwise determined by the Committee, the designation of a
Beneficiary other than a Participant’s spouse shall be subject to the written
consent of such spouse.
 
 
 
(c) “Board” means the Company’s Board of Directors.
 
 
 
(d) “Change of Control” means (i) the sale of all of the Company’s outstanding
capital stock to a person(s) or entity(ies) not previously a 5% owner (directly
or indirectly) of any class of the Company’s equity (on a fully diluted basis)
and is not controlling, controlled by or under common control with such a 5%
owner, nor the spouse or descendant (by birth or adoption) of such a 5% owner,
nor a trust for the beneficiary of such a 5% owner or (ii) a transaction that
qualifies as a “Deemed Liquidation Event” as defined in the Company’s Restated
Certificate of Incorporation.
   
 
(e) “Code” means the Internal Revenue Code of 1986, as amended. References to
any provision of the Code or regulation (including a proposed regulation)
thereunder shall include any successor provisions and regulations.
 
 
 
(f) “Committee” means (i) the Company’s Compensation Committee or (ii) a
committee of two or more directors designated by the Board to administer the
Plan.  In appointing members of the Committee, the Board will consider whether a
member is or will be a Qualified Member, but such members are not required to be
Qualified Members at the time of appointment or during their term of service on
the Committee.



 
(g) “Effective Date” means the effective date specified in Section 8(o).



 
(h) “Eligible Person” has the meaning specified in Section 5.
 
 
 
(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule (including a proposed
rule) thereunder shall include any successor provisions and rules.
 
 
 
(j) “Fair Market Value” shall mean the amount determined by the Committee,
except that if the Stock is listed on a national securities exchange (or traded
on the over-the-counter market), the fair market value shall be the closing
price of the Stock on such exchange (or market as reported by the National
Quotation Bureau) on the day on which an Award is granted hereby (or with
respect to another event requiring the valuation of the Stock, the closing price
on the appropriate date as determined by the Committee), or, if there is no
trading or closing price on that day, the closing price on the most recent day
preceding the day for which such prices are available.
 
 
 
(k) “Incentive Stock Option” or “ISO” means any Option designated as an
incentive stock option within the meaning of Code Section 422 or any successor
provision thereto and qualifying thereunder.
 
 
 
(l) “Option” means a right, granted to a Participant under Section 6(b), to
purchase Stock at a specified price during specified time periods.
 
 
 
(m) “Qualified Member” means a member of the Committee who is a “Non-Employee
Director” within the meaning of Rule 16b-3(b)(3) and an “outside director”
within the meaning of Regulation 1.162-27 under Code Section 162(m).

 

--------------------------------------------------------------------------------


 
 
(n) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.
   
 
(o) “Section 16(b)” means Section 16(b) of the Exchange Act.
   
 
(p) “Stock” means the Company’s Common Stock, par value $.001 per share, and any
other equity securities of the Company that may be substituted or resubstituted
for Stock pursuant to Section 8(c).

 
                3.     Administration.
     
           (a)    Authority of the Committee.  The Plan shall be administered by
the Committee (subject to the Board’s authority to restrict the Committee),
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants; to grant Awards; to determine the type and number of Awards, the
dates on which Awards may be exercised and on which the risk of forfeiture or
deferral period relating to Awards shall lapse or terminate, the acceleration of
any such dates, the expiration date of any Award, whether, to what extent, and
under what circumstances an Award may be settled, or the exercise price of an
Award may be paid, in cash, Stock, or other property, and other terms and
conditions of, and all other matters relating to, Awards; to prescribe documents
evidencing or setting terms of Awards (such Award documents need not be
identical for each Participant), amendments thereto, and rules and regulations
for the administration of the Plan and amendments thereto; to construe and
interpret the Plan and Award documents and correct defects, supply omissions or
reconcile inconsistencies therein; and to make all other decisions and
determinations as the Committee may deem necessary or advisable for the
administration of the Plan.  Decisions of the Committee with respect to the
administration and interpretation of the Plan shall be final, conclusive, and
binding upon all persons interested in the Plan, including Participants,
Beneficiaries, transferees under Section 8(b) and other persons claiming rights
from or through a Participant, and stockholders.  The foregoing notwithstanding,
the Board shall perform the functions of the Committee if the Committee is not
established.
     
           (b)            Manner of Exercise of Committee Authority.  At any
time that a member of the Committee is not a Qualified Member, (i) any action of
the Committee relating to an Award intended by the Committee to qualify as
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder may be taken by a subcommittee, designated by the
Committee or the Board, composed solely of two or more Qualified Members, and
(ii) any action relating to an Award granted or to be granted to a Participant
who is then subject to Section 16 of the Exchange Act in respect of the Company
may be taken either by such a subcommittee or by the Committee but with each
such member who is not a Qualified Member abstaining or recusing himself or
herself from such action, provided that, upon such abstention or recusal, the
Committee remains composed solely of two or more Qualified Members. Such action,
authorized by such a subcommittee or by the Committee upon the abstention or
recusal of such non-Qualified Member(s), shall be the action of the Committee
for purposes of the Plan.  The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee.  The Committee may delegate
to officers or managers of the Company or any subsidiary or affiliate, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to perform such functions, including administrative functions, as the
Committee may determine.  Notwithstanding the foregoing, no action may be taken
pursuant to this Section 3(b) if such action would result in the loss of an
exemption under Rule 16b-3(d) for Awards granted to Participants subject to
Section 16 of the Exchange Act in respect of the Company and would cause Awards
intended to qualify as “performance-based compensation” under Code
Section 162(m) to fail to so qualify.
     
            (c)            Limitation of Liability.  The Committee and each
member thereof, and any person acting pursuant to authority delegated by the
Committee, shall be entitled, in good faith, to rely or act upon any report or
other information furnished by any executive officer, other officer or employee
of the Company or a subsidiary or affiliate, the Company’s independent auditors,
consultants or any other agents assisting in the administration of the
Plan.  Members of the Committee, any person acting pursuant to authority
delegated by the Committee, and any officer or employee of the Company or a
subsidiary or affiliate acting at the direction or on behalf of the Committee or
a delegee shall not be personally liable for any action or determination taken
or made in good faith with respect to the Plan, and shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action or determination.


4.     Stock Subject to Plan.


           (a)            Overall Number of Shares Available for
Delivery.  Subject to adjustment as provided in Section 11(c), the total number
of shares of Stock reserved and available for delivery in connection with Awards
under the Plan shall be 25,000,000, of which 22,000,000 will be ISOs and the
balance will be non-qualified or non-incentive stock options pursuant to Code
section 423.  Any shares of Stock delivered under the Plan shall consist of
authorized and unissued shares or treasury shares.
     
                           (b)            Share Counting Rules.  The Committee
may adopt reasonable counting procedures to ensure appropriate counting, avoid
double counting (as, for example, in the case of tandem or substitute awards)
and make adjustments if the number of shares of Stock actually delivered differs
from the number of shares previously counted in connection with an
Award.  Shares subject to an Award that is canceled, expired, forfeited, settled
in cash or otherwise terminated without a delivery of shares to the Participant
will again be available for Awards, and shares withheld in payment of the
exercise price or taxes relating to an Award and shares equal to the number
surrendered in payment of any exercise price or taxes relating to an Award shall
be deemed to constitute shares not delivered to the Participant and shall be
deemed to again be available for Awards under the Plan.  In addition, in the
case of any Award granted in substitution for an award of a company or business
acquired by the Company or a subsidiary or affiliate, shares issued or issuable
in connection with such substitute Award shall not be counted against the number
of shares reserved under the Plan, but shall be available under the Plan by
virtue of the Company’s assumption of the plan or arrangement of the acquired
company or business. This Section 4(b) shall apply to the number of shares
reserved and available for ISOs only to the extent consistent with applicable
regulations relating to ISOs under the Code.
 

--------------------------------------------------------------------------------


 
5.     Eligibility. Awards may be granted under the Plan only to Eligible
Persons. For purposes of the Plan, an “Eligible Person” means an employee of the
Company or any subsidiary or affiliate, including any executive officer and an
employee director of the Company or a subsidiary or affiliate, and any person
who has been offered employment by the Company or a subsidiary or affiliate,
provided that such prospective employee may not receive any payment or exercise
any right relating to an Award until such person has commenced employment with
the Company or a subsidiary or affiliate. An employee on leave of absence may be
considered as still in the employ of the Company or a subsidiary or affiliate
for purposes of eligibility for participation in the Plan.  For purposes of the
Plan, a joint venture in which the Company or a subsidiary has a substantial
direct or indirect equity investment shall be deemed an affiliate, if so
determined by the Committee.
     
6.     Specific Terms of Awards.


           (a)           General.  Awards may be granted on the terms and
conditions set forth in this Section 6.  In addition, the Committee may impose
on any Award or the exercise thereof, at the date of grant or thereafter
(subject to Section 8(e)), such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine,
including terms requiring total or partial forfeiture of Awards (at no cost to
the Company) in the event of termination of employment or service by the
Participant and terms permitting a Participant to make elections relating to his
or her Award.  The Committee shall retain full power and discretion with respect
to any term or condition of an Award that is not mandatory under the Plan.  The
Committee shall require the payment of lawful consideration for an Award to the
extent necessary to satisfy the requirements of the New York Business
Corporation Law, and may otherwise require payment of consideration for an Award
except as limited by the Plan.
     
           (b)            Options. The Committee is authorized to grant Options
to Eligible Persons on the following terms and conditions:

   
 
(i) Exercise Price.  The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, provided that such exercise price
shall be not less than the Fair Market Value of a share of Stock on the date of
grant of such Option (or 110% of the Fair Market Value with respect to an Award
to a 10% shareholder).
 
 
 
(ii)  Option Term; Time and Method of Exercise.  The Committee shall determine
the term of each Option, provided that in no event shall the term of any ISO
exceed a period of ten years from the date of grant (or five years for a person
owning 10% or more of the Company’s outstanding Stock.  The Committee shall
determine the time or times at which or the circumstances under which an Option
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the methods by which such
exercise price may be paid or deemed to be paid and the form of such payment
(subject to Section 8(k)), including, without limitation, cash, stock or awards
granted under other plans of the Company or any subsidiary or affiliate, or
other property (including notes and other contractual obligations of
Participants to make payment on a deferred basis, such as through “cashless
exercise” arrangements, to the extent permitted by applicable law), and the
methods by or forms in which Stock will be delivered or deemed to be delivered
in satisfaction of Options to Participants (including deferred delivery of
shares representing the Option “profit,” at the election of the Participant or
as mandated by the Committee, with such deferred shares subject to any vesting,
forfeiture or other terms as the Committee may specify), provided that no
arrangement shall be valid if it shall have the effect of causing the Award to
lose its status as an ISO under Code Section 422.
 
 
 
(iii)  ISOs.  The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Code Section 422, including but not limited to
the requirements that (i) no ISO shall be granted more than ten years after the
Effective Date, (ii) no Participant may have more than $100,000 of stock
underlying ISOs vest in any calendar year, based upon the value of the
underlying stock on the date of grant and (iii) upon the termination of a
Participant’s employment with the Company for any reason other than death, the
ISO will expire at the earlier of (x) the ISO’s Expiration Date or (y) three
months from the date of the Participant’s termination or twelve months if the
termination was for a permanent disability.

     
7.      Certain Provisions Applicable to Awards.


           (a)            Stand-Alone, Additional, Tandem, and Substitute
Awards. Awards granted under the Plan may, in the discretion of the Committee,
be granted either alone or in addition to, in tandem with, or in substitution or
exchange for, any other Award or any award granted under another plan of the
Company, any subsidiary or affiliate, or any business entity to be acquired by
the Company or a subsidiary or affiliate, or any other right of a Participant to
receive payment from the Company or any subsidiary or affiliate.  Awards granted
in addition to or in tandem with other Awards or awards may be granted either as
of the same time as or a different time from the grant of such other Awards or
awards.  Subject to Section 8(k), the Committee may determine that, in granting
a new Award, the in-the-money value of any surrendered Award or Award may be
applied to reduce the exercise price of any Option.
   
           (b)            Exemptions from Section 16(b) Liability.  With respect
to a Participant who is then subject to the reporting requirements of
Section 16(a) of the Exchange Act in respect of the Company, the Committee shall
implement transactions under the Plan and administer the Plan in a manner that
will attempt to ensure that each transaction with respect to such a Participant
is exempt from liability under Rule 16b-3 (or otherwise not subject to liability
under Section 16(b)), except that this provision shall not limit sales by such a
Participant, and such a Participant may engage in other non-exempt transactions
under the Plan.  The Committee may authorize the Company to repurchase any Award
or shares of Stock deliverable or delivered in connection with any Award
(subject to Section 8(k)) to avoid a Participant who is subject to Section 16 of
the Exchange Act incurring liability under Section 16(b).  Unless otherwise
specified by the Participant, equity securities or derivative securities
acquired under the Plan which are disposed of by a Participant shall be deemed
to be disposed of in the order acquired by the Participant.
 

--------------------------------------------------------------------------------


 
           (c)           Loan Provisions.  With the Committee’s consent, and
subject at all times to, and only to the extent, if any, permitted under and in
accordance with, laws and regulations and other binding obligations or
provisions applicable to the Company (including without limitation, [the
applicable provisions] [Section 3.3(e)] of the Company’s Restated Certificate of
Incorporation), the Company may make, guarantee, or arrange for a loan or loans
to a Participant with respect to the exercise of any Option, including the
payment by a Participant of any or all federal, state, or local income or other
taxes due in connection with any Award.  Subject to such limitations, the
Committee shall have full authority to decide whether to make a loan or loans
hereunder and to determine the amount, terms, and provisions of any such loan or
loans, including the interest rate, if any, to be charged in respect of any such
loan or loans, whether the loan or loans are to be with or without recourse
against the borrower, the terms on which the loan is to be repaid and
conditions, if any, under which the loan or loans may be forgiven.
 
           (d)            Cash-Out of Awards.  Except as otherwise provided in
the Plan or as otherwise provided by the Committee, in connection with a Change
in Control in which holders of Stock will receive upon consummation a payment
(whether cash, non-cash or a combination of the foregoing), the Committee may,
in its discretion, provide for payment (a "cash-out") with respect to some or
all Awards, equal in the case of each affected Award to the excess, if any, of
(i) the Fair Market Value of one share of Stock (as determined by the Committee
in its reasonable discretion) multiplied by the number of shares of Stock
subject to the Award, over (ii) the aggregate exercise price, if any, under the
Award, in each case on such payment terms (which need not be the same as the
terms of payment to holders of Stock) and other terms, and subject to such
conditions, as the Committee determines.


8.     General Provisions.


           (a)            Compliance with Legal and Other Requirements.  The
Company may, to the extent deemed necessary or advisable by the Committee,
postpone the issuance or delivery of Stock or payment of other benefits under
any Award until completion of such registration or qualification of such Stock
or other required action under any federal or state law, rule or regulation,
listing or other required action with respect to any stock exchange or automated
quotation system upon which the Stock or other securities of the Company are
listed or quoted, or compliance with any other obligation of the Company, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations.


           (b)            Limits on Transferability; Beneficiaries.  No Award or
other right or interest of a Participant under the Plan shall be pledged,
hypothecated or otherwise encumbered or subject to any lien, obligation or
liability of such Participant to any party (other than the Company or a
subsidiary or affiliate thereof), or assigned or transferred by such Participant
otherwise than by will or the laws of descent and distribution or to a
Beneficiary upon the death of a Participant, and such Awards or rights that may
be exercisable shall be exercised during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative.  A Beneficiary,
transferee, or other person claiming any rights under the Plan from or through
any Participant shall be subject to all terms and conditions of the Plan and any
Award document applicable to such Participant, except as otherwise determined by
the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.


           (c)            Adjustments.  In the event that any large, special and
non-recurring dividend or other distribution (whether in the form of cash or
property other than Stock), recapitalization, forward or reverse split, Stock
dividend, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, liquidation, dissolution or other similar corporate
transaction or event affects the Stock such that an adjustment is determined by
the Committee to be appropriate under the Plan, then the Committee shall, in
such manner as it may deem equitable, adjust any or all of (i) the number and
kind of shares of Stock which may be delivered in connection with Awards granted
thereafter, (ii) the number and kind of shares of Stock subject to or
deliverable in respect of outstanding Awards and (iii) the exercise price, grant
price or purchase price relating to any Award or, if deemed appropriate, the
Committee may make provision for a payment of cash or property to the holder of
an outstanding Option (subject to Section 8(k)).


           (d)            Tax Provisions.


(i) Withholding.  The Company and any subsidiary or affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including any payroll or other payment to a Participant, amounts of
withholding and other taxes due or potentially payable in connection with any
transaction involving an Award, and to take such other action as the Committee
may deem advisable to enable the Company and Participants to satisfy obligations
for the payment of withholding taxes and other tax obligations relating to any
Award.  This authority shall include authority to withhold or receive Stock or
other property and to make cash payments in respect thereof in satisfaction of a
Participant’s withholding obligations, either on a mandatory or elective basis
in the discretion of the Committee.  Other provisions of the Plan
notwithstanding, only the minimum amount of Stock deliverable in connection with
an Award necessary to satisfy statutory withholding requirements will be
withheld.


(ii)  Requirement of Notification of Code Section 83(b) Election.  If any
Participant shall make an election under Section 83(b) of the Code (to include
in gross income in the year of transfer the amounts specified in Code
Section 83(b)) or under a similar provision of the laws of a jurisdiction
outside the United States, such Participant shall notify the Company of such
election within ten days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to regulations issued under Code Section 83(b) or
other applicable provision.
 

--------------------------------------------------------------------------------


 
(iii)  Requirement of Notification Upon Disqualifying Disposition Under Code
Section 421(b).  If any Participant shall make any disposition of shares of
Stock delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten days thereof.
 
            (e)            Changes to the Plan.  The Board may amend, suspend or
terminate the Plan or the Committee’s authority to grant Awards under the Plan
without the consent of stockholders or Participants; provided, however, that any
amendment to the Plan shall be submitted to the Company’s stockholders for
approval not later than the earliest annual meeting for which the record date is
after the date of such Board action if such stockholder approval is required by
any federal or state law or regulation or the rules of any stock exchange or
automated quotation system on which the Stock may then be listed or quoted, and
the Board may otherwise, in its discretion, determine to submit other amendments
to the Plan to stockholders for approval; and provided further, that, without
the consent of an affected Participant, no such Board action may have a material
adverse affect on the rights of such Participant under any outstanding Award.
 
            (f)            Right of Setoff.  The Company or any subsidiary or
affiliate may, to the extent permitted by applicable law, deduct from and set
off against any amounts the Company or a subsidiary or affiliate may owe to the
Participant from time to time, including amounts payable in connection with any
Award, owed as wages, fringe benefits, or other compensation owed to the
Participant, such amounts as may be owed by the Participant to the Company,
although the Participant shall remain liable for any part of the Participant’s
payment obligation not satisfied through such deduction and setoff. By accepting
any Award granted hereunder, the Participant agrees to any deduction or setoff
under this Section 8(f).


            (g)            Unfunded Status of Awards; Creation of Trusts.  The
Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant or
obligation to deliver Stock pursuant to an Award, nothing contained in the Plan
or any Award shall give any such Participant any rights that are greater than
those of a general creditor of the Company; provided that the Committee may
authorize the creation of trusts and deposit therein cash, Stock, or other
property, or make other arrangements to meet the Company’s obligations under the
Plan.  Such trusts or other arrangements shall be consistent with the “unfunded”
status of the Plan unless the Committee otherwise determines with the consent of
each affected Participant.


            (h)            Nonexclusivity of the Plan.  Neither the adoption of
the Plan by the Board nor its submission to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board or a committee thereof to adopt such other incentive arrangements, apart
from the Plan, as it may deem desirable, including incentive arrangements and
awards which do not qualify under Code Section 162(m), and such other
arrangements may be either applicable generally or only in specific cases.


            (i)            Payments in the Event of Forfeitures; Fractional
Shares.  No fractional shares of Stock shall be issued or delivered pursuant to
the Plan or any Award. The Committee shall determine whether cash, other Awards
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.


            (j)            [Intentionally Omitted]


            (k)            Certain Limitations Relating to Accounting Treatment
of Awards. Other provisions of the Plan notwithstanding, the Committee’s
authority under the Plan is limited to the extent necessary to ensure that any
Option or other Award of a type that the Committee has intended to be subject to
fixed accounting with a measurement date at the date of grant or the date
performance conditions are satisfied under APB 25 shall not become subject to
“variable” accounting solely due to the existence of such authority, unless the
Committee specifically determines that the Award shall remain outstanding
despite such “variable” accounting.


            (l)            Governing Law.  The validity, construction, and
effect of the Plan, any rules and regulations relating to the Plan and any Award
document shall be determined in accordance with the laws of the State of New
York, without giving effect to principles of conflicts of laws, and applicable
provisions of federal law.


           (m)            Limitation on Rights Conferred under Plan.  Neither
the Plan nor any action taken hereunder shall be construed as (i) giving any
Eligible Person or Participant the right to continue as an Eligible Person or
Participant or in the employ or service of the Company or a subsidiary or
affiliate, (ii) interfering in any way with the right of the Company or a
subsidiary or affiliate to terminate any Eligible Person’s or Participant’s
employment or service at any time, (iii) giving an Eligible Person or
Participant any claim to be granted any Award under the Plan or to be treated
uniformly with other Participants and employees, or (iv) subject to the specific
terms of the Award, conferring on a Participant any of the rights of a
stockholder of the Company unless and until the Participant is duly issued or
transferred shares of Stock in accordance with the terms of an Award or an
Option is duly exercised.  Except as expressly provided in the Plan and an Award
document, neither the Plan nor any Award document shall confer on any person
other than the Company and the Participant any rights or remedies thereunder.
 

--------------------------------------------------------------------------------


 
           (n)            Severability; Entire Agreement.  If any of the
provisions of this Plan or any Award document is finally held to be invalid,
illegal or unenforceable (whether in whole or in part), such provision shall be
deemed modified to the extent, but only to the extent, of such invalidity,
illegality or unenforceability, and the remaining provisions shall not be
affected thereby; provided, that, if any of such provisions is finally held to
be invalid, illegal, or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
provision shall be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder.  The
Plan and any Award documents contain the entire agreement of the parties with
respect to the subject matter thereof and supersede all prior agreements,
promises, covenants, arrangements, communications, representations and
warranties between them, whether written or oral with respect to the subject
matter thereof.
 
           (o)            Plan Effective Date and Termination.  The Plan shall
become effective if, and at such time as, the stockholders of the Company have
approved it by the affirmative votes of the holders of a majority of the voting
securities of the Company present, or represented, and entitled to vote on the
subject matter at a duly held meeting of stockholders.  Unless earlier
terminated by action of the Board, the Plan will remain in effect until such
time as no Stock remains available for delivery under the Plan and the Company
has no further rights or obligations under the Plan with respect to outstanding
Awards under the Plan.
     
           (p)            Repricing.  No award that could be characterized as a
“repricing” shall be made pursuant to this Plan without shareholder approval.
 
           (q)           Waiver of Jury Trial.  AS A CONDITION OF RECEIVING AN
AWARD, EACH PARTICIPANT SHALL BE DEEMED TO HAVE IRREVOCABLY WAIVED, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF,
UNDER OR IN CONNECTION WITH ANY AWARD GRANTED UNDER THIS PLAN.
 
            (r)           Investor Rights Agreement.  As a condition of
receiving an Award, the Participant shall be required to obligate itself to the
provisions of the Investor Rights Agreement dated as of August 31, 2006 by and
among the Company, LLR and each of the Company’s shareholders on such date
addressing:  transfer restrictions, board composition, general representations
and warranties (as applicable) and drag along rights.
 
            (s)        Compliance With Code Sections 409A and
422.  Notwithstanding any provision of this Plan to the contrary, the Committee
shall be authorized to amend this Plan or any Award to bring the Plan and such
Award into compliance with Code Sections 409A and 422 and the acceptance by any
Participant of an Award shall be deemed consent to any such change even if such
change would have a material adverse effect on the Participant, provided,
however, that any change required by law (or by the Code to maintain the status
of an Award as an ISO) to be approved by the Company’s shareholders shall not be
effective until such approval is obtained, unless the applicable Award provides
otherwise.
     
9.     Non-Incentive options.  The prior provisions of this Plan
notwithstanding, the Committee is also authorized to issue non-qualified stock
options to non-employee directors of the Company (or its subsidiaries) and to
consultants who provide services to the Company (or its subsidiaries).  The
persons to whom options under this Section 9 shall be issued to as well as the
terms of any such grants shall be at the discretion of the Committee.
 

 

--------------------------------------------------------------------------------

